Citation Nr: 1317105	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  11-00 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for an acquired psychiatric disorder to include PTSD, anxiety, and insomnia.

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD, anxiety, and insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1968 to June 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2009, the RO considered the Veteran's claim for service connection for PTSD on the merits, despite the fact that, in a March 2007 decision, the Board had denied the Veteran's claim for service connection for PTSD.  

While the issue of entitlement to service connection for PTSD has been constructively reopened by the RO, the Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 in such instances regardless of the actions of the RO.  The issue of whether new and material evidence has been submitted is thus added in the issue section above.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran contends that she has PTSD due to an in-service stressor.  She has also made claims for service connection for anxiety and insomnia.  The Board points out that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  Therefore, if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, while service connection for insomnia, anxiety and PTSD have been previously considered separately, as the Veteran's claims encompass a claim of service connection for psychiatric disorders other than those enumerated, the issues have been re-characterized to reflect the above considerations.

The Veteran testified before the undersigned Veterans Law Judge at an April 2013 video conference hearing.  A transcript of that hearing is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, anxiety and insomnia is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed March 2007 decision, the Board determined that the Veteran was not entitled to service connection for PTSD; that decision is now final.

2.  The evidence associated with the claims file since the March 2007 Board decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial; relates to unestablished facts necessary to substantiate the claim for service connection for PTSD; and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the grant of the application to reopen the previously denied claim of service connection for PTSD, discussion of VCAA compliance is not necessary.   

New and Material Evidence Claims

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Procedural History and Evidence Previously of Record 

In a March 2007 Board decision, the claim of service connection for PTSD was denied due to the lack of evidence of a diagnosed disorder.  The Board decision is final.  38 C.F.R. § 20.1100.

The evidence of record at the time of the Board decision included the Veteran's service treatment records, statements in support of her claim, a May 2001 VA psychiatric evaluation, a December 2001 VA examination report and VA medical center treatment records dated between April 2001 and January 2003.

Additional Evidence

The additional evidence presented since the Board decision in March 2007 includes statements submitted by the Veteran, additional VA medical center records, and the Veteran's April 2013 videoconference hearing testimony.

Significantly,  amongst the evidence submitted since the March 2007 Board decision is a December 2009 VA mental health note in which the treating social worker notes a preliminary diagnosis of PTSD; a March 2010 treatment record which lists chronic PTSD among the Veteran's diagnoses; and an April 2011 VA medical center treatment record in which the treating physician diagnosed the Veteran with PTSD secondary to childhood and military sexual traumas.  

The additional evidence documents post-service evidence of current disability.  The lack of such evidence was the basis for the previous denial of the claims.  Thus,  the evidence, which was not before the Board at the time of the March 2007 decision, is new and, as it has a reasonable possibility of substantiating the claim, it is material.  Reopening the claim of entitlement to service connection for PTSD is warranted. 


ORDER

New and material evidence has been presented and the claim of service connection for PTSD is reopened; to this extent only, the appeal is granted





REMAND

The Veteran has not received adequate notice concerning her psychiatric disorder service connection claim because her claim is based, at least in part, on in-service personal/sexual assaults, requiring VA to provide her specific notification of alternative forms of evidence that may serve to corroborate her account, including the opinion of a medical professional; suggesting other potential sources of evidence, including statements from family members, roommates, fellow service members, or clergy; and providing additional time to submit relevant evidence from alternative sources, after such notice is provided.  See 38 C.F.R. § 3.304(f)(5) (2012); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011.

In a November 2009 memorandum, the RO informed the Veteran that the stressor information she provided was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC).  Since that time, however, the Veteran has provided additional information regarding her claimed stressors.  Following requests for additional statements from the Veteran or any other person who might support her claims, the RO must determine whether there is sufficiently detailed information to warrant a new JSRRC request.  

The Veteran has reported that she was raped while absent without leave (AWOL).  Therefore, it is possible that she reported this incident to the local police.  The Veteran must be contacted regarding this matter and any and all reports cited by the Veteran must be requested.

The claims file presently includes in-service treatment records which note that the Veteran reported marked anxiety and insomnia, and reports, following psychiatric observation, that no disease was found at the time of discharge.  See January 1969 Service Treatment Note; February 1969 Mental Hygiene Consultation Service Report; and June 1969 Clinical Record Cover Sheet.  

The claims file includes diagnoses of anxiety and depression as secondary to pain following a post-service motor vehicle accident.  See December 1994 Private Pain Clinic Report.  
A December 2001 VA examination report demonstrates that the Veteran did not cite her claimed stressors and includes a primary diagnosis of alcohol dependence.

An April 2011 VA treatment record provides a diagnosis of PTSD due to childhood and military sexual traumas.

The medical evidence of record is unclear as to whether the Veteran has an acquired psychiatric disorder, to include PTSD, anxiety and insomnia which is related to her service.  The Board may not make medical determinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Pre-service treatment records indicate that the Veteran may have had a psychiatric disorder prior to service although no such disorder was noted on the entrance examination.  A medical opinion is needed to address whether any acquired psychiatric disorder clearly and unmistakably existed prior to service entrance, and, if so, whether any such pre-existing disability was not clearly and unmistakably aggravated by service.  Moreover, a medical opinion is necessary to reconcile the conflicting medical findings of the December 2001 VA examiner and the Veteran's April 2011 physician and to determine the etiology of the Veteran's various psychiatric disorders.  

In rendering the opinions requested, the examiner must consider and discuss the Veteran's medical records-including, in particular, the Veteran's private pre-service hospital records, service treatment records, the December 2001 VA examination, the Veteran's statements in support of her claim, the Veteran's VA treatment records and any and all additional records obtained by the RO which corroborate her claimed stressors.

Finally, the Veteran has submitted VA medical records dated in April 2011, however, the claims file presently only contains records up to April 2010.  In accordance with its duty to assist, relevant ongoing medical records must be requested. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the information and evidence required to substantiate a psychiatric disorder, based, at least in part, on personal/sexual assault(s).  The notice must be in accordance with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2012) and 38 C.F.R. § 3.304(f)(5) (2012), as required for PTSD claims based on in-service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than service records, may constitute credible evidence corroborating the stressors.  

2.  Ask the Veteran to provide specific details of the stressor events she claims occurred during her period of active duty service, to include approximate dates and details concerning her claimed sexual assault while absent without leave (AWOL).

The Veteran must be asked whether any police reports were made regarding her alleged stressors while AWOL.  

All development letters must be associated with the claims folder.

3.  Undertake any necessary development to independently verify the Veteran's described stressors, if adequate detail is provided by the Veteran for such verification.  Verification efforts must include contacting the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC) and/or other agency deemed appropriate.  
Contact any and all facilities which treated her for anything related to her claimed stressors while on AWOL, and request all relevant reports and records in their possession.

Notify the Veteran of any unsuccessful  efforts to obtain records and describe any further action to be taken.  If it is determined that there is insufficient information to pursue further efforts to verify the claimed stressor(s), such must be noted in a formal finding.

4.  Obtain all outstanding VA treatment and/or hospitalization records related to the issue on appeal, dated since April 2010.  Any negative responses must be in writing and associated with the claims folder.

5.  After the aforementioned development has been completed, schedule the Veteran for a VA psychiatric examination with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to address the following:

Did any psychiatric disorder clearly and unmistakably exist prior service entrance, and, if so, was the disability clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.

If the examiner does not find that a psychiatric disorder clearly and unmistakably existed prior to service then:

Diagnose all current psychiatric pathology, if any is present, specifically ruling in or excluding diagnoses of anxiety, insomnia and PTSD;

If a diagnosis of PTSD is warranted the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that PTSD is related to service, specifically considering any credible account of stressors pertaining to the Veteran's reported sexual assault and experiences in the Women's Army Corps. 

As to all diagnosed psychiatric conditions other than PTSD, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the condition  had its onset in-service or within one year of separation and is related to the Veteran's period of military service.

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, service personnel records, VA treatment notes, etc.) and set forth a complete rationale for all findings and conclusions.  All necessary tests must be performed. 

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

6.  Thereafter, review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


